Title: To James Madison from Josef Yznardy, 12 October 1802 (Abstract)
From: Yznardy, Josef
To: Madison, James


12 October 1802, Cadiz. “The foregoing are Duplicates of what I had the honour of addressing you via Norfolk.” Forwards a packet “received this day” from Willis at Barcelona.
 

   
   RC and enclosures (DNA: RG 59, CD, Cádiz, vol. 1). RC 1 p.; in a clerk’s hand, signed by Yznardy. RC written at the foot of the enclosures (3 pp.), which are copies of correspondence sent with Yznardy’s 5 Oct. 1802 dispatch relating to Andrew Morris’s capture (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:610 and nn.). Yznardy may have forwarded Willis to JM, 29 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:604–5).



   
   A full transcription of this document has been added to the digital edition.

